COURT OF APPEALS
SECOND DISTRICT OF 
TEXAS
FORT 
WORTH
 
NO. 02-07-00198-CV 
 




In 
      re Robert Steven Howard

 

 
 
 
------------
 
FROM 
THE 325th 
District 
Court 
OF Tarrant COUNTY
------------
MEMORANDUM 
OPINION1
------------
The court has 
considered relator’s petition for writ of prohibition and is of the opinion that 
relief should be denied.  
Accordingly, relator’s petition for writ of prohibition is 
denied.
        
Relator shall pay all costs of this original proceeding, for which let 
execution issue.
DATED
June 14, 2007.
 
     PER CURIAM

 



    1See Tex. R. App. P. 
47.4.